     Case 2:20-cv-00020-WBS-DMC Document 11 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN JACKIE GOMEZ,                                No. 2:20-CV-0020-WBS-DMC-P
12                      Plaintiff,
13          v.                                         ORDER
14   YEHUDA FERRIS, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   Eastern District of California local rules.

20                  On August 4, 2020, the Magistrate Judge filed findings and recommendations

21   herein which were served on the parties and which contained notice that the parties may file

22   objections within the time specified therein. No objections to the findings and recommendations

23   have been filed.

24                  The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and the Magistrate Judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
     Case 2:20-cv-00020-WBS-DMC Document 11 Filed 08/31/20 Page 2 of 2

 1                Accordingly, IT IS HEREBY ORDERED that:

 2                1.     The findings of the Magistrate Judge filed August 4, 2020, are adopted in

 3   full;

 4                2.     This action is dismissed without prejudice for lack of prosecution; and

 5                3.     The Clerk of the Court is directed to enter judgment and close this file.

 6   Dated: August 28, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
